Citation Nr: 0406507	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-24 907A	)	DATE
	)
	)


THE ISSUE

Motion for clear and unmistakable error in a Board of 
Veterans' Appeals decision.

[The issues of the veteran's entitlement to increased 
disability ratings for bilateral
hearing loss and a low back disability and his entitlement to 
an earlier effective date 
the grant of service connection for headaches will be 
addressed in a separate
decision.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (the 
Board) as a result of a letter prepared by Board 
administrative personnel in October 2003 which notified the 
veteran that he had filed a motion alleging clear and 
unmistakable error (CUE) in a Board decision.  This letter 
also informed the veteran that his motion would be assigned 
a docket number.  However, for the reasons discussed below, 
this letter was sent in error.  The veteran does not 
currently have pending before the Board a motion alleging 
clear and unmistakable error in any Board decision.  The 
motion docketed herein will be dismissed without prejudice 
to the veteran's future filing of a claim alleging CUE in a 
Board decision.

Three currently appealed claims, which were docketed at the 
Board in 2000 and which were the subject a November 2001 
Board remand, will be addressed separately in a decision by 
the Board under the 2000 docket number, to be issued 
concurrently with this dismissal action.


FINDING OF FACT

The written submissions of the veteran do not allege clear 
and unmistakable error in any specifically identified Board 
decision.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  See 38 C.F.R. § 20.1404(a) (2003)   

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, 
or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing. 38 C.F.R. § 20.1404(b) (2002).

Discussion

In the Introduction to the Board decision issued in November 
2001, the Board clarified a number of procedural points.  In 
particular, the Board noted that in July 2001 the veteran 
appeared to express dissatisfaction with a July 1972 Board 
decision which denied an increased disability rating for his 
service-connected back disability.  The Board noted that it 
was unclear whether the veteran intended by his statement to 
allege CUE in the July 1972 Board decision, but if he so 
intended he was advised to file a motion alleging CUE in 
accordance with 38 C.F.R. §§ 20.1400 et seq.  

The Board has reviewed numerous subsequent statements 
submitted by the veteran, and has concluded that the veteran 
has not filed a motion alleging clear and unmistakable error 
in any specifically identified Board decision.  It is 
unclear whether the veteran intended to file such a motion, 
but even if he did such attempt falls far short of the 
requirements of 38 C.F.R. § 20.1404, discussed above.  There 
is no communication from the veteran or his representative 
which is labeled as a motion to revise a previous Board 
decision based on CUE, nor can any communication from the 
veteran be reasonably interpreted as such.  The veteran has 
not identified the Board decision in which CUE is alleged, 
nor has he  described CUE in any Board decision.    

The Board observes that the veteran has requested 
reconsideration of previous Board decisions.  The filing of 
a request for reconsideration of a Board decision is a 
separate and distinct legal right apart from the filing of a 
motion alleging CUE in a prior Board decision.  Compare 38 
C.F.R. § 20.1000 [reconsideration of Board decision] and 
§§ 20.1400 et seq. [revision of Board decision on grounds of 
clear and unmistakable error].  While the veteran has 
actively pursued reconsideration of multiple Board 
decisions, he has not specifically challenged a Board 
decision based on CUE under § 20.1400.

In short, upon careful review of the veteran's multiple 
written submissions of record, the Board finds no statement 
or pleading on his part alleging clear and unmistakable 
error in any specifically identified Board decision, to 
include a statement dated September 3, 2003.  That statement 
was evidently interpreted by Board administrative personnel 
as a CUE motion, resulting in issuance of the new docket 
number above.  While the veteran has made assertions of 
"clear and unmistakable error" in his statement of 
September 2003 as well as numerous other submissions, he has 
not specifically identified error in a prior Board decision 
that could be reasonably construed as meeting the pleading 
requirements set forth under 38 C.F.R. § 20.1404(a), 
particularly the requirement to identify error in a Board 
decision of record.

Because the veteran's written submissions of record do not 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404 (2003), the perceived motion is dismissed without 
prejudice to refiling.

Additional comment

It is noted from review of the file that the veteran has 
filed a claim alleging clear and unmistakable error in a 
July 1978 RO rating decision which denied service connection 
for headaches.  This claim was specifically raised by his 
representative in a statement dated December 10, 2003.  The 
RO has not had the opportunity to review these recent 
contentions made by the veteran and his representative, 
which were made directly to the Board.  Unlike Board CUE 
motions, claims alleging CUE in RO decision must be 
initially adjudicated by the RO.  See 38 C.F.R. § 3.105 
(2003).  Because the RO CUE claim has not been initially 
considered by the Regional Office, it cannot be adjudicated 
by the Board at this time. 
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA adjudication process; and the 
request for appellate review is completed by the filing of a 
substantive appeal after a statement of the case is issued 
by VA].

This new claim alleging CUE in the July RO 1978 rating 
decision is referred to the agency of original jurisdiction 
for initial adjudication.


ORDER

Any perceived motion alleging clear and unmistakable error 
in a Board decision is dismissed without prejudice to 
refiling.


	                       
___________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  See 38 U.S.C.A. § 7252 (West  2002).  This 
dismissal without prejudice under 38 C.F.R. § 20.1404 (2003) 
is not a final decision of the Board.  See 38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion 
from the Board's docket, but you may refile a more specific 
motion at a later date if you wish.


